On the Court’s own motion, appeal by Town of Brookhaven et al. and appeal by Parviz Noghrey dismissed, without costs, upon the ground that the order and judgment appealed from does not finally determine the action within the meaning of the Constitution. Forms of relief within a single cause of action cannot be expressly or impliedly severed (see Burke v Crosson, 85 NY2d 10, 18 n 5 [1995]). The unresolved items of relief render the order and judgment nonfinal. Motion to modify statutory stay denied.